 1 BLUMENTHAL, NORDREHAUG & BHOWMIK LLP
     Norman B. Blumenthal, Bar No. 68687
 2 Kyle R. Nordrehaug, Bar No. 205975
     Aparajit Bhowmik, Bar No. 248066
 3 2255 Calle Clara
     La Jolla, CA 92037
 4 Telephone:       858-551-1223
     Fax No.:       858-551-1232
 5
     Attorneys for Plaintiffs and the Class
 6
 7 LITTLER MENDELSON, P.C.
     Matthew E. Farmer, Bar No. 190484
 8 Irene V. Fitzgerald, Bar No. 266949
     Vanessa M. Cohn, Bar No. 314619
 9 5200 North Palm Avenue, Suite 302
     Fresno, CA 93704
10 Telephone:     559-244-7500
     Fax No.:     559-244-7525
11
     Attorneys for Defendant
12 Trius Trucking, Inc., a California Corporation
13
14                                  UNITED STATES DISTRICT COURT

15                              EASTERN DISTRICT OF CALIFORNIA

16
17 AUGUSTUS MONDRIAN, and RHONDA                        Case No. 1:19-CV-00884-DAD-SKO
     JONES, individuals, on behalf of themselves,
18 and on behalf of all persons similarly situated,
                                                         JOINT STIPULATION AND ORDER TO
19                                                       CONTINUE THE MARCH 31, 2020
                  Plaintiffs,                            SCHEDULING CONFERENCE
20              vs.                                        (Doc. 12)
21 TRIUS TRUCKING, INC., a California
                                                        Complaint Filed: May 10, 2016
   Corporation; and Does 1 through 50, Inclusive,       1st Amended Complaint Filed: January 05, 2017
22
                                                        2nd Amended Complaint Filed: March 27, 2017
23                                                      3rd Amended Complaint Filed: May 29, 2019
                      Defendants.
24
25
26
27
28
                                                          1               Case No. 1:19-CV-00884-DAD-SKO
                  Joint Stipulation And Order To Continue The March 31, 2020 Scheduling Conference
 1                  Plaintiffs AUGUSTUS MONDRIAN and RHONDA JONES, individuals, on behalf

 2 of themselves, and on behalf of all persons similarly situated (“Plaintiffs”), and Defendant TRIUS
 3 TRUCKING, INC. (“Defendant”) hereby submit this Joint Stipulation and [Proposed] Order to
 4 continue the Scheduling Conference scheduled for March 31, 2020 (“Scheduling Conference”).
 5                  WHEREAS, on June 27, 2019, Defendant filed a Notice of Removal of Civil

 6 Action to Federal Court pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, in the United States
 7 District Court for the Eastern District of California (Dkt. 1);
 8                  WHEREAS, the parties’ first appearance before the Court was initially set for

 9 October 29, 2019 (Dkt. 4);
10                  WHEREAS, on October 21, 2019, the parties notified the Court that they reached

11 a class-wide settlement of this matter and were finalizing the terms of a long-form settlement
12 agreement, after which Plaintiffs intended to file a motion for preliminary approval of class action
13 settlement (Dkt. 7);
14                  WHEREAS, the parties required more time than initially anticipated to finalize the

15 terms of the long-form settlement agreement (cf. Dkt. 7);
16                  WHEREAS, the parties circulated a final long-form settlement agreement for

17 review and signature, and initially anticipated the filing of a motion for preliminary approval of
18 class settlement within 60 days of January 21, 2020 (cf. Dkt. 10).
19                  WHEREAS, the parties required more time than initially anticipated to review and

20 obtain signatures on the long-form settlement agreement;
21                  WHEREAS, the parties anticipate the filing of a motion for preliminary approval of

22 class settlement within 60 days of March 23, 2020.
23                  NOW, THEREFORE, and subject to the Court’s approval, the parties stipulate and

24 agree to continue the Scheduling Conference set before this Court on March 31, 2020, for 60
25 days, or to any date thereafter that is convenient for the Court.
26 / / /
27 / / /
28
                                                          2               Case No. 1:19-CV-00884-DAD-SKO
                  Joint Stipulation And Order To Continue The March 31, 2020 Scheduling Conference
1 Dated: March 24, 2020                  BLUMENTHAL NORDREHAUG BHOWMIK DE
                                         BLOUW LLP
2
3                                        By: __/s/Kyle R. Nordrehaug______________________
                                               Norman B. Blumenthal
4                                              Kyle R. Nordrehaug
                                               Aparajit Bhowmik
5                                              Attorneys for Plaintiffs and the Class
6    Dated: March 24, 2020                 LITTLER MENDELSON, P.C.
7
8                                          By: __/s/Vanessa M. Cohn________________________
                                                Matthew E. Farmer
9                                               Irene V. Fitzgerald
                                                Vanessa M. Cohn
10                                              Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       3               Case No. 1:19-CV-00884-DAD-SKO
               Joint Stipulation And Order To Continue The March 31, 2020 Scheduling Conference
 1                                   UNITED STATES DISTRICT COURT

 2                                   EASTERN DISTRICT OF CALIFORNIA

 3
     AUGUSTUS MONDRIAN, and RHONDA                     Case No. 1:19-CV-00884-DAD-SKO
 4 JONES, individuals, on behalf of
                                                       ORDER CONTINUING THE MARCH 31,
     themselves, and on behalf of all persons
 5                                                     2020 SCHEDULING CONFERENCE
     similarly situated,
 6
                       Plaintiffs,
 7
                 vs.                                   Complaint Filed: May 10, 2016
 8                                                     1st Amended Complaint Filed: January 05, 2017
     TRIUS TRUCKING, INC., a California                2nd Amended Complaint Filed: March 27, 2017
 9   Corporation; and Does 1 through 50,               3rd Amended Complaint Filed: May 29, 2019
     Inclusive,
10
11                     Defendants.

12
13            Pursuant to the parties’ above stipulation, (Doc. 12), for good cause shown, the Court
14 GRANTS the parties’ request and CONTINUES the scheduling conference from March 31, 2020,
15 to June 23, 2020, at 9:45 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto.
16 The parties SHALL file their joint scheduling report by no later than June 16, 2020.
17
18
     IT IS SO ORDERED.
19
20
     Dated:     March 24, 2020                                     /s/   Sheila K. Oberto                  .
                                                        UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                                          4               Case No. 1:19-CV-00884-DAD-SKO
                  Joint Stipulation And Order To Continue The March 31, 2020 Scheduling Conference
